                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                             DETROIT DIVISION

KEVIN THERIOT                  )
                               )
                               )
           vs.                 ) CAUSE NO. 2:19-cv-13000 RLM
                               )
U.S. DISTRICT COURT JUDGES OF  )
MICHIGAN and                   )
U.S. COURT OF APPEAL JUDGES OF )
THE SIXTH CIRCUIT              )
                               )

                                     ORDER

       Kevin Theriot, a prisoner without a lawyer, moved for reconsideration and

re-argument of claims he brought under 42 U.S.C. § 1983. Mr. Theriot argues

that the court erred in its assessment of his claims that the defendants’ actions

are not protected by judicial immunity, and his claims that he’s in imminent

danger of serious physical injury.

      Considering the timing and the substance of Mr. Theriot’s motion to

reconsider, the court construes it as a motion to alter or amend judgment under

Fed. R. Civ. P. 59(e). “In this circuit, a district court may alter a judgment under

Rule 59 based on (1) a clear error of law; (2) newly discovered evidence; (3) an

intervening change in controlling law; or (4) a need to prevent manifest injustice.”

Bunn v. Navistar, Inc., No. 19-5406, 2020 WL 113905, at *7 (6th Cir. Jan. 7,

2020) (quoting Nolfi v. Ohio Kentucky Oil Corp., 675 F.3d 538, 551–552 (6th Cir.

2012)). Plaintiffs who wish to amend an adverse judgment bear a heavier burden

and “must provide a compelling explanation to the district court for granting the
motion.” Leisure Caviar, LLC v. U.S. Fish & Wildlife Serv., 616 F.3d 612, 617

(6th Cir. 2010); Tolliver v. Noble, 752 F. App’x 254, 260 (6th Cir. 2018).

      Mr. Theriot doesn’t meet this burden. His motion simply renews two of his

old arguments. He doesn’t correct a patent misunderstanding or a manifest error

of law or fact. He hasn’t provided any basis for overturning the judgment. For

the reasons explained in the dismissal order, this case was properly dismissed.

      Accordingly, the court DENIES Mr. Theriot’s motion for reconsideration

and re-argument [Doc. No. 24].

      SO ORDERED.

      ENTERED:       February 24, 2020


                                 /s/ Robert L. Miller, Jr.
                               Judge, United States District Court




                                         2
